               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      CIVIL NO. 1:19-cv-229


SUSAN HYATT CALL, an Individual              )
                                             )    NOTICE OF REMOVAL
      Plaintiff,                             )
                                             )    Formerly 18CVS00322
v.                                           )    Swain County
                                             )    Superior Court Division
NORTH CAROLINA FARM BUREAU                   )
MUTUAL INSURANCE COMPANY,                    )
                                             )
      Defendant/Third-Party Plaintiff,       )
                                             )
v.                                           )
                                             )
UNITED STATES DEPARTMENT OF                  )
AGRICULTURE, FARM SERVICE                    )
AGENCY (FSA),                                )
                                             )
      Third-Party Defendant.                 )

      COMES NOW the United States of America on behalf of the named

Defendant federal agency, the United States Department of Agriculture, Farm

Service Agency (“United States”) by and through R. Andrew Murray, United States

Attorney for the Western District of North Carolina, and pursuant to 28 U.S.C. §§

2410, 1441, 1442(a), 1444, and 1446, hereby makes this limited appearance and

removes to the United States District Court for the Western District of North

Carolina, Asheville Division, the action styled Susan Hyatt Call v. North Carolina


                                         1

      Case 1:19-cv-00229-MR-WCM Document 1 Filed 07/26/19 Page 1 of 8
Farm Bureau Mutual Insurance Company v. United States Department of

Agriculture, Farm Service Agency, 18CVS00322, which was filed in the Superior

Court for Swain County, North Carolina.

      In accordance with 28 U.S.C. § 1446(a), the United States provides the

following short and plain statement of the grounds for removal:

      1.     On November 16, 2018, Plaintiff Susan Hyatt Call (“Plaintiff”)

commenced this action by filing a document titled Verified Complaint and Jury

Demand in the Superior Court of Swain County, North Carolina (“Superior Court

action”). (Attached hereto as Exhibit A.1.). The United States was not named as a

party to the Superior Court action. In the Superior Court action, Plaintiff alleges that

she is entitled to additional insurance proceeds from Defendant North Carolina Farm

Bureau Mutual Insurance Company’s (“Defendant”) on the dwelling covereage of a

homeowners’ insurance policy.

      2.     On or about May 16, 2019, Superior Court Judge Nathan Poovey

granted the Defendant’s motion to add the United States as a party to the lawsuit.

(Attached hereto as Exhibit A.2.).

      3.     Thereafter, on June 17, 2019, Defendant filed a third-party complaint

in the Superior Court action against the United States. See Exhibit A (the

“Complaint”). The third-party Complaint is in the nature of an interpleader action

and alleges that the United States is listed on the applicable insurance policy as a

                                           2

      Case 1:19-cv-00229-MR-WCM Document 1 Filed 07/26/19 Page 2 of 8
named mortgagee and has a direct legal interest in the insurance proceeds payabe on

the dwelling coverage. See id. at ¶ 2. A jury demand was made in the Complaint.

      4.    On or about June 27, 2019, the United States, through the Office of

General Counsel for the USDA, received a copy of the Complaint.

      5.    On or about June 27, 2019, the Office of the United States Attorney for

the Western District of North Carolina received a copy of the Complaint.

      6.    On or about July 12, 2019, the Office of the United States Attorney for

the Western District of North Carolina notification of the pending action from the

USDA.

      7.    Federal court jurisdiction for the removal of this action is based upon

two independent grounds:

            a.     First, 28 U.S.C. § 1442 provides in pertinent part that:

            (a) A civil action . . . that is commenced in a State court and
            that is against or directed to any of the following may be removed
            by them to the district court of the United States for the district
            and division embracing the place wherein it is pending:

            (1)    The United States or any agency thereof . . . ;

   28 U.S.C. § 1442(a)(1).

            b.     The Complaint names the United States Department of

Agricultre/Farm Service agency, an agency of the United States, as the defendant.

Thus, removal is proper under 28 U.S.C. § 1442(a)(1).


                                         3

      Case 1:19-cv-00229-MR-WCM Document 1 Filed 07/26/19 Page 3 of 8
             c.     Second, 28 U.S.C. § 1444 provides that “[a]ny action brought

under section 2410 of this title against the United States in any State court may be

removed by the United States . . .” In turn, 28 U.S.C. § 2410(a)(5) provides that the

United States is a proper party to any civil action “of interpleader or in the nature of

interpleader with respect to, real or personal property on which the United States has

or claims a mortage or other lien.”

             d.     The third-party Complaint is in the nature of an interpleader

action and alleges that the United States is listed on the applicable insurance policy

as a named mortgagee and has a direct legal interest in the insurance proceeds payabe

on the dwelling coverage. See, e.g. Complaint at ¶¶ 2, 8, 22-24. Thus, removal is

proper under 28 U.S.C. § 1444.

      8.     Removal is timely. This Notice of Removal is filed within 30 days after

receipt by the United States of a copy of the Complaint and summons.

      9.     Notably, it does not appear that service of process has been perfected

on the federal government. Rule 4(i)(1) of the Federal Rules of Civil Procedure sets

forth the procedure for effecting service of process on the United States, and

provides that service of process upon the United States is made by taking the

following steps:

      . . . deliver[ing] a copy of the summons and complaint to the United
      States attorney for the district where the action is brought . . . or [by]


                                           4

      Case 1:19-cv-00229-MR-WCM Document 1 Filed 07/26/19 Page 4 of 8
      send[ing] a copy of each by registered or certified mail to the civil-
      process clerk at the United States attorney’s office; [and] . . .

      Send[ing] a copy of each [summons and complaint] by registered or
      certified mail to the Attorney General of the United States at
      Washington, D.C.

Fed. R. Civ. P. 4(i)(1)(A)-(B). And to serve a United States agency or corporation,

“a party must serve the United States and also send a copy of the summons and of

the complaint by registered or certified mail to the agency, corporation, officer, or

employee.” Fed. R. Civ. P. 4(i)(2).

      10.    The undersigned has not received any information indicating that the

Attorney General of the United States ever received a copy of the Summons and

Complaint, thus further supporting the timeliness of the removal. See King v. United

Way of Central Carolinas, Inc., No. 3:-09-CV-164-MDR, 2009 WL 2426303 at *3

(W.D.N.C. Aug. 5, 2009) (holding that a defendant may remove an action prior to

perfection of service of process, noting “the fact that this time period had not yet

begun to run does not prohibit the defendant from exercising his right to remove.”).

      11.    The undersigned’s appearance in this case should not be construed as a

waiver of service. By filing this Notice of Removal, the United States does not

waive its right to file a responsive pleading, including a motion to dismiss, or to

assert any defenses or objections, including insufficiency of service or service of

process, sovereign immunity, lack of subject matter jurisdiction, statute of


                                         5

      Case 1:19-cv-00229-MR-WCM Document 1 Filed 07/26/19 Page 5 of 8
limitations, or other defenses or counterclaims, including those enumerated in Rules

12(b) of the Federal Rules of Civil Procedure.

        12.   A copy of this Notice of Removal will be promptly filed in case file

number No. 18CVS00322 in the Superior Court for Swain County, North Carolina,

and notice will be provided to all parties via U.S. Mail at the addresses indicated in

the state court pleadings, including service of the documents required by Local Rule

73.1.

        WHEREFORE, this action previously pending in the Superior Court for

Swain County, North Carolina and identified as Susan Hyatt Call v. North Carolina

Farm Bureau Mutual Insurance Company v. United States Department of

Agriculture, Farm Service Agency, 18CVS00322, is hereby removed to the United

States District Court for the Western District of North Carolina.

        This the 26th day of July, 2019.




                                           6

        Case 1:19-cv-00229-MR-WCM Document 1 Filed 07/26/19 Page 6 of 8
                            Respectfully submitted,


                            R. ANDREW MURRAY
                            UNITED STATES ATTORNEY

                            /s/ Seth Johnson
                            J. Seth Johnson
                            NC Bar No. 53217
                            Assistant United States Attorney
                            Suite 1650, Carillon Building
                            227 West Trade Street
                            Charlotte, North Carolina 28202
                            Telephone: (704) 338-3159
                            Email: seth.johnson@usdoj.gov




                               7

Case 1:19-cv-00229-MR-WCM Document 1 Filed 07/26/19 Page 7 of 8
                          CERTIFICATE OF SERVICE

      I CERTIFY that I have served a copy of the foregoing through the Court’s
 ECF electronic notification system and by copy via U.S. Mail to:

David A. Sawyer, Esq.
P.O. Box 1927
Bryson City, North Carolina 28713
Attorney for Plaintiff Susan Hyatt Call

R. Scott Brown, Esq.
P.O. Box 1729
Raleigh, North Carolina 27602-1729
Attorney for Defendant/Third-Party Plaintiff North Carolina Farm Bureau Mutual
Insurance Company

      This the 26th day of July, 2019.

                                              /s/ Seth Johnson
                                              J. Seth Johnson




                                          8

      Case 1:19-cv-00229-MR-WCM Document 1 Filed 07/26/19 Page 8 of 8
